DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment, filed 03/09/2021, has been entered.
Response to Arguments
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive. 
Applicants argue, on page 6, that the prior art relied upon “fail to each or suggest the claimed p-type contact layer. Some of them merely disclose that GaAs can be used for the p-type contact layer but fails of teach or suggest the reflectance range of the p-type contact layer.”
This is not found to be persuasive, as applicants have pointed out, the prior art teaches GaAs can be used as the p-type contact layer, and as applied in claim 2, the prior art teaches the claimed thickness of the p-type contact layer.  As such the prior art teaches the same materials, at the same thicknesses, which are also configured in the same way.  Therefore the prior art teaches the structure of the claimed device without pointing to the specific reflectance applicants claim.  The reflectance claimed by applicants is a function of the material of the p-type contact layer and its thickness, therefore by teaching these limitations, the prior art must also inherently teach the reflectance that is a function of those limitations.  

Applicant is pointed to MPEP 2144.05 "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.
Furthermore, a claimed invention must work for the entirety of its claimed ranges.  Applicant claims the thickness of the p-type contact layer is 10nm to 3000nm while the prior art teaches a thickness of 1-250nm.  Applicant’s invention must exhibit all of the claimed functions in the entire range of 10nm-250nm where these overlap, which means that the prior art teaching a thickness of 10nm-250nm would necessarily exhibit the reflectance falling within the claimed range.  If this is not the case, applicant should 
Applicant’s arguments, on page 7, regarding the advantageous effect and the requirement of reasonably suggesting the subject matter to one having ordinary skill in the art are not persuasive.
The prior art of record discloses the same materials, configuration, and deep ultraviolet light emitted.  One having ordinary skill in the art could easily recognize the reflective properties of the materials through routine experimentation or observation as they would have been provided with the exact structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Obata (US 2016/0005919 hereinafter Obata) in view of Motoda (US 2013/0016749 hereinafter Motoda) or Takeda et al (US 2005/0110037 hereinafter Takeda).
With respect to claim 1, Obata (Fig. 1) teaches a deep ultraviolet light emitting element comprising, in an order: 
a substrate (10); ([0052]) 
an n-type semiconductor layer (20); 
prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); [Abstract] Deep ultraviolet light emitting device)) 
p-type semiconductor layers (50), comprising: ([0088-0090])
a p-type first layer (51)that is made of p-type AlxGa1-xN having an Al composition ratio x (0 < x <1) higher than an Al composition ratio of a layer to emit the deep ultraviolet light in the light-emitting layer; ([0095] the Al composition of the p-type layer (51) is greater than the Al composition of the barrier layer of the light emitting layer (30) is greater than 0.10 and no more than 0.45) and 
a p-type contact layer (52) directly on the p-type first layer (51). ([0098])
Obata teaches wherein the p-type contact layer is formed of GaN, and fails to teach the p-type contact layer being made of a non-nitride p-type group III-V semiconductor material or a p-type group IV semiconductor material.
Motoda (Fig. 1) teaches a nitride light emitting device wherein the p-type contact layer (5) is formed of GaN or GaAs. ([0023])
Takeda (Fig. 1) teaches a nitride light emitting device wherein the p-type contact layer (19) is formed of GaN or AlGaAs, but GaAs is preferred. ([0043])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to replace the p-type contact layer of Obata that is 
See response to arguments regarding the limitation “wherein the p type contact layer has a reflectance of the deep ultraviolet light at a wavelength of 280nm incident on the p-type contact layer from the p-type first layer being 10% or higher. (The prior art discloses the same materials, thicknesses, and configuration as claimed, therefore this limitation would be inherent to the combination of references or at least easily discoverable through routine experimentation by a PHOSITA)
With respect to claim 2, Obata (Fig. 1) in view of Motoda (Fig. 1) or Takeda (Fig. 1) teaches the deep ultraviolet light emitting element of claim 1, wherein the p-type contact layer (52) has a thickness of 10 nm or more and 3000 nm or less. ([0101] the thickness of the p-type contact layer is 1nm to 250nm) See MPEP 2144.05 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With respect to claim 4, Obata (Fig. 1) in view of Motoda (Fig. 1) or Takeda (Fig. 1) teaches the deep ultraviolet light emitting element of claim 1, wherein the substrate (10) is a sapphire substrate, an AlN template substrate, or a single-crystalline AlN substrate. ([0055] sapphire substrate).
With respect to claim 5, Obata (Fig. 1) teaches a method of manufacturing a deep ultraviolet light emitting element that is configured to emit deep ultraviolet light having a peak emission wavelength in a range of 200 nm or more and 350 nm or less, the method comprising the steps of: 
forming an n-type semiconductor layer (20) on a substrate (10); ([0057-0058])
forming a light-emitting layer (30) on the n-type semiconductor layer (20); ([0063-0064]) and 
forming p-type semiconductor layers (50) on the light-emitting layer (30), the step of forming the p-type semiconductor layers comprising: 
a first step of forming a p-type first layer (51) that is made of p-type AlxGa1-xN having an Al composition ratio x (0 < x < 1) higher than an Al composition ratio of a layer to emit the deep ultraviolet light in the light-emitting layer (30); ([0095] the Al composition of the p-type layer (51) is greater than the Al composition of the barrier layer of the light emitting layer (30) is greater than 0.10 and no more than 0.45) and 
a second step of forming, on the p-type first layer, a p-type contact layer (52) by MOCVD. ([0047], [0098])
Obata teaches wherein the p-type contact layer is formed of GaN, and fails to teach the p-type contact layer being made of a non-nitride p-type group III-V semiconductor material or a p-type group IV semiconductor material.
Motoda (Fig. 1) teaches a nitride light emitting device wherein the p-type contact layer (5) is formed of GaN or GaAs. ([0023])
Takeda (Fig. 1) teaches a nitride light emitting device wherein the p-type contact layer (19) is formed of GaN or AlGaAs, but GaAs is preferred. ([0043])

See response to arguments regarding the limitation “wherein the p type contact layer has a reflectance of the deep ultraviolet light at a wavelength of 280nm incident on the p-type contact layer from the p-type first layer being 10% or higher. (The prior art discloses the same materials, thicknesses, and configuration as claimed, therefore this limitation would be inherent to the combination of references or at least easily discoverable through routine experimentation by a PHOSITA)
With respect to claim 6, Obata (Fig. 1) in view of Motoda (Fig. 1) or Takeda (Fig. 1) teaches the deep ultraviolet light emitting element of claim 1, wherein the p type contact layer (52) has a reflectance of the deep ultraviolet light at a wavelength of 280 nm incident on the p type contact layer from the p type first layer being 15% or higher. (See response to arguments.  The prior art discloses the same materials, thicknesses, and configuration as claimed, therefore this limitation would be inherent to the combination of references or at least easily discoverable through routine experimentation by a PHOSITA)
With respect to claim 7, Obata (Fig. 1) in view of Motoda (Fig. 1) or Takeda (Fig. 1) teaches the deep ultraviolet light emitting element of claim 1, wherein the p type contact layer (52) has a thickness of 10nm or more and 1000 nm or less. ([0101] the thickness of the p-type contact layer is 1nm to 250nm) See MPEP 2144.05 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Obata in view of Motoda or Takeda in view of Hirayama et al (US 9,153,741 hereinafter Hirayama)
With respect to claim 3, Obata (Fig. 1) in view of Motoda (Fig. 1) or Takeda (Fig. 1) teaches the deep ultraviolet light emitting element of claim 1, wherein the p-type contact layer (52) has a thickness of 1 nm or more and less than 10 nm. ([0101] the thickness of the p-type contact layer is 1nm to 250nm) See MPEP 2144.05 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Obata in view of Motoda or Takeda teaches wherein a metal electrode (70) is provided on the p-type contact layer (52), but fails to teach wherein that layer is a metal reflective layer.
Hirayama (Fig. 2) teaches an ultraviolet light emitting device, wherein a metal reflective electrode layer (160) is provided on the p-type contact layer (150) in order to reflect light. (Column 10 line 26-column 12 line 61)
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to provide the reflective metal electrode of Hirayama to the device of Obata in view of Motoda or Takeda, as the reflective metal electrode improves the total light output of the device. (Column 12 lines 45-61) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Obata in view of Kim et al (US 2019/0140137 hereinafter Kim).
With respect to claim 1, Obata (Fig. 1) teaches a deep ultraviolet light emitting element comprising, in an order: 
a substrate (10); ([0052]) 
an n-type semiconductor layer (20); 
a light-emitting layer (30) configured to emit deep ultraviolet light having a peak emission wavelength in a range of 200 nm or more and 350 nm or less; ([0047-0052] the peak emission is between 200nm and 300nm, which is within the claimed range; See MPEP 2144.05 "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); [Abstract] Deep ultraviolet light emitting device)) 
p-type semiconductor layers (50), comprising: ([0088-0090])
a p-type first layer (51)that is made of p-type AlxGa1-xN having an Al composition ratio x (0 < x <1) higher than an Al composition ratio of a layer to emit the deep ultraviolet light in the light-emitting layer; ([0095] the Al composition of the p-type layer (51) is greater than the Al composition of the barrier layer of the light emitting layer (30) is greater than 0.10 and no more than 0.45) and 
a p-type contact layer (52) directly on the p-type first layer (51). ([0098])
Obata teaches wherein the p-type contact layer is formed of GaN, and fails to teach the p-type contact layer being made of a non-nitride p-type group III-V semiconductor material or a p-type group IV semiconductor material.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to replace the p-type contact layer of Obata that is formed of GaN with a p-type contact layer made of a p-type non-nitride group III-V semiconductor material of a p-type group IV semiconductor material, as Kim teaches these materials are well-known alternative p-type materials.. See MPEP 2143 (B) Simple substitution of one known element for another to obtain predictable results
See response to arguments regarding the limitation “wherein the p type contact layer has a reflectance of the deep ultraviolet light at a wavelength of 280nm incident on the p-type contact layer from the p-type first layer being 10% or higher. (The prior art discloses the same materials, thicknesses, and configuration as claimed, therefore this limitation would be inherent to the combination of references or at least easily discoverable through routine experimentation by a PHOSITA)
With respect to claim 2, Obata (Fig. 1) in view of Kim (Fig. 1) teaches the deep ultraviolet light emitting element of claim 1, wherein the p-type contact layer (52) has a thickness of 10 nm or more and 3000 nm or less. ([0101] the thickness of the p-type contact layer is 1nm to 250nm) See MPEP 2144.05 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With respect to claim 4, Obata (Fig. 1) in view of Kim (Fig. 1) teaches the deep ultraviolet light emitting element of claim 1, wherein the substrate (10) is a sapphire substrate, an AlN template substrate, or a single-crystalline AlN substrate. ([0055] sapphire substrate).
With respect to claim 5, Obata (Fig. 1) teaches a method of manufacturing a deep ultraviolet light emitting element that is configured to emit deep ultraviolet light having a peak emission wavelength in a range of 200 nm or more and 350 nm or less, the method comprising the steps of: 
forming an n-type semiconductor layer (20) on a substrate (10); ([0057-0058])
forming a light-emitting layer (30) on the n-type semiconductor layer (20); ([0063-0064]) and 
forming p-type semiconductor layers (50) on the light-emitting layer (30), the step of forming the p-type semiconductor layers comprising: 
a first step of forming a p-type first layer (51) that is made of p-type AlxGa1-xN having an Al composition ratio x (0 < x < 1) higher than an Al composition ratio of a layer to emit the deep ultraviolet light in the light-emitting layer (30); ([0095] the Al composition of the p-type layer (51) is greater than the Al composition of the barrier layer of the light emitting layer (30) is greater than 0.10 and no more than 0.45) and 
a second step of forming, on the p-type first layer, a p-type contact layer (52) by MOCVD. ([0047], [0098])
Obata teaches wherein the p-type contact layer is formed of GaN, and fails to teach the p-type contact layer being made of a non-nitride p-type group III-V semiconductor material or a p-type group IV semiconductor material.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to replace the p-type contact layer of Obata that is formed of GaN with a p-type contact layer made of a p-type non-nitride group III-V semiconductor material of a p-type group IV semiconductor material, as Kim teaches these materials are well-known alternative p-type materials.. See MPEP 2143 (B) Simple substitution of one known element for another to obtain predictable results
See response to arguments regarding the limitation “wherein the p type contact layer has a reflectance of the deep ultraviolet light at a wavelength of 280nm incident on the p-type contact layer from the p-type first layer being 10% or higher. (The prior art discloses the same materials, thicknesses, and configuration as claimed, therefore this limitation would be inherent to the combination of references or at least easily discoverable through routine experimentation by a PHOSITA)
With respect to claim 6, Obata (Fig. 1) in view of Kim (Fig. 1) teaches the deep ultraviolet light emitting element of claim 1, wherein the p type contact layer (52) has a reflectance of the deep ultraviolet light at a wavelength of 280 nm incident on the p type contact layer from the p type first layer being 15% or higher. (See response to arguments.  The prior art discloses the same materials, thicknesses, and configuration as claimed, therefore this limitation would be inherent to the combination of references or at least easily discoverable through routine experimentation by a PHOSITA)
With respect to claim 7, Obata (Fig. 1) in view of Kim (Fig. 1) teaches the deep ultraviolet light emitting element of claim 1, wherein the p type contact layer (52) has a thickness of 10nm or more and 1000 nm or less. ([0101] the thickness of the p-type contact layer is 1nm to 250nm) See MPEP 2144.05 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Obata in view of Kim in view of Hirayama.
With respect to claim 3, Obata (Fig. 1) in view of Kim (Fig. 1) teaches the deep ultraviolet light emitting element of claim 1, wherein the p-type contact layer (52) has a thickness of 1 nm or more and less than 10 nm. ([0101] the thickness of the p-type contact layer is 1nm to 250nm) See MPEP 2144.05 In the case where the claimed 
Obata in view of Kim teaches wherein a metal electrode (70) is provided on the p-type contact layer (52), but fails to teach wherein that layer is a metal reflective layer.
Hirayama (Fig. 2) teaches an ultraviolet light emitting device, wherein a metal reflective electrode layer (160) is provided on the p-type contact layer (150) in order to reflect light. (Column 10 line 26-column 12 line 61)
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to provide the reflective metal electrode of Hirayama to the device of Obata in view of Kim, as the reflective metal electrode improves the total light output of the device. (Column 12 lines 45-61) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Obata in view of Choi et al (US 2019/0267514 hereinafter Choi).
With respect to claim 1, Obata (Fig. 1) teaches a deep ultraviolet light emitting element comprising, in an order: 
a substrate (10); ([0052]) 
an n-type semiconductor layer (20); 
a light-emitting layer (30) configured to emit deep ultraviolet light having a peak emission wavelength in a range of 200 nm or more and 350 nm or less; ([0047-0052] the peak emission is between 200nm and 300nm, which is within the claimed range; See MPEP 2144.05 "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); [Abstract] Deep ultraviolet light emitting device)) 
p-type semiconductor layers (50), comprising: ([0088-0090])
a p-type first layer (51)that is made of p-type AlxGa1-xN having an Al composition ratio x (0 < x <1) higher than an Al composition ratio of a layer to emit the deep ultraviolet light in the light-emitting layer; ([0095] the Al composition of the p-type layer (51) is greater than the Al composition of the barrier layer of the light emitting layer (30) is greater than 0.10 and no more than 0.45) and 
a p-type contact layer (52) directly on the p-type first layer (51). ([0098])
Obata teaches wherein the p-type contact layer is formed of GaN, and fails to teach the p-type contact layer being made of a non-nitride p-type group III-V semiconductor material or a p-type group IV semiconductor material.
Choi (Fig. 1) teaches a deep ultraviolet light emitting device wherein the p-type semiconductive layer (127) is formed of AlGaAs, GaP, GaAs, GaAsP, and AlGaInP. ([0065])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to replace the p-type contact layer of Obata that is formed of GaN with a p-type contact layer made of a p-type non-nitride group III-V semiconductor material of a p-type group IV semiconductor material, as Choi teaches these materials can be used as the p-type contact layer of a deep ultraviolet light emitting device. See MPEP 2143 (B) Simple substitution of one known element for another to obtain predictable results

With respect to claim 2, Obata (Fig. 1) in view of Choi (Fig. 1) teaches the deep ultraviolet light emitting element of claim 1, wherein the p-type contact layer (52) has a thickness of 10 nm or more and 3000 nm or less. ([0101] the thickness of the p-type contact layer is 1nm to 250nm) See MPEP 2144.05 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With respect to claim 4, Obata (Fig. 1) in view of Choi (Fig. 1) teaches the deep ultraviolet light emitting element of claim 1, wherein the substrate (10) is a sapphire substrate, an AlN template substrate, or a single-crystalline AlN substrate. ([0055] sapphire substrate).
With respect to claim 5, Obata (Fig. 1) teaches a method of manufacturing a deep ultraviolet light emitting element that is configured to emit deep ultraviolet light having a peak emission wavelength in a range of 200 nm or more and 350 nm or less, the method comprising the steps of: 
forming an n-type semiconductor layer (20) on a substrate (10); ([0057-0058])
forming a light-emitting layer (30) on the n-type semiconductor layer (20); ([0063-0064]) and 

a first step of forming a p-type first layer (51) that is made of p-type AlxGa1-xN having an Al composition ratio x (0 < x < 1) higher than an Al composition ratio of a layer to emit the deep ultraviolet light in the light-emitting layer (30); ([0095] the Al composition of the p-type layer (51) is greater than the Al composition of the barrier layer of the light emitting layer (30) is greater than 0.10 and no more than 0.45) and 
a second step of forming, on the p-type first layer, a p-type contact layer (52) by MOCVD. ([0047], [0098])
Obata teaches wherein the p-type contact layer is formed of GaN, and fails to teach the p-type contact layer being made of a non-nitride p-type group III-V semiconductor material or a p-type group IV semiconductor material.
Choi (Fig. 1) teaches a deep ultraviolet light emitting device wherein the p-type semiconductive layer (127) is formed of AlGaAs, GaP, GaAs, GaAsP, and AlGaInP. ([0065])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to replace the p-type contact layer of Obata that is formed of GaN with a p-type contact layer made of a p-type non-nitride group III-V semiconductor material of a p-type group IV semiconductor material, as Choi teaches these materials can be used as the p-type contact layer of a deep ultraviolet light emitting device. See MPEP 2143 (B) Simple substitution of one known element for another to obtain predictable results

With respect to claim 6, Obata (Fig. 1) in view of Choi (Fig. 1) teaches the deep ultraviolet light emitting element of claim 1, wherein the p type contact layer (52) has a reflectance of the deep ultraviolet light at a wavelength of 280 nm incident on the p type contact layer from the p type first layer being 15% or higher. (See response to arguments.  The prior art discloses the same materials, thicknesses, and configuration as claimed, therefore this limitation would be inherent to the combination of references or at least easily discoverable through routine experimentation by a PHOSITA)
With respect to claim 7, Obata (Fig. 1) in view of Choi (Fig. 1) teaches the deep ultraviolet light emitting element of claim 1, wherein the p type contact layer (52) has a thickness of 10nm or more and 1000 nm or less. ([0101] the thickness of the p-type contact layer is 1nm to 250nm) See MPEP 2144.05 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Obata in view of Choi in view of Hirayama.
With respect to claim 3, Obata (Fig. 1) in view of Choi (Fig. 1) teaches the deep ultraviolet light emitting element of claim 1, wherein the p-type contact layer (52) has a thickness of 1 nm or more and less than 10 nm. ([0101] the thickness of the p-type contact layer is 1nm to 250nm) See MPEP 2144.05 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Obata in view of Choi teaches wherein a metal electrode (70) is provided on the p-type contact layer (52), but fails to teach wherein that layer is a metal reflective layer.
Hirayama (Fig. 2) teaches an ultraviolet light emitting device, wherein a metal reflective electrode layer (160) is provided on the p-type contact layer (150) in order to reflect light. (Column 10 line 26-column 12 line 61)
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to provide the reflective metal electrode of Hirayama to the device of Obata in view of Choi, as the reflective metal electrode improves the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M GALVIN III whose telephone number is (571)272-0559.  The examiner can normally be reached on M-F: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M GALVIN III/Primary Examiner, Art Unit 2898